PER CURIAM.
A jury found Tyndal guilty of being in actual physical control of a vehicle while he was under the influence of alcohol. The offense is a third degree felony under section 316.193(2)(b), Florida Statutes (1987), due to Tyndal’s three prior convictions for driving under the influence of alcohol (DUI). On appeal, Tyndal argues that his prior convictions could not support felony reclassification because the state failed to prove that he either had counsel or that he validly waived counsel at his prior DUI convictions. We disagree and affirm.
Tyndal neglected to raise the issue of uncounseled convictions at trial, thus making it unnecessary for the state to prove the existence or waiver of counsel. See State v. Troehler, 546 So.2d 109 (Fla. 4th DCA 1989). We also reject Tyndal’s contention that the jury verdict was contrary to the weight of the evidence. Accordingly, the conviction is AFFIRMED.
ERVIN, WENTWORTH and MINER, JJ., concur.